 Case 2:20-cv-11146-BAF-PTM ECF No. 7 filed 05/20/20                      PageID.43      Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

MICHAEL ALBERT DEANGELIS,
#329863,

         Plaintiff,
                                                                Civil Action No. 20-CV-11146
vs.
                                                                HON. BERNARD A. FRIEDMAN
LIVINGSTON COUNTY SHERIFF
MICHAEL MURPHY, et al.,

      Defendants.
_______________________________/

                      OPINION AND ORDER OF PARTIAL DISMISSAL

                  Plaintiff, an inmate at the Livingston County Jail in Howell, Michigan, has

brought this action under 42 U.S.C. § 1983 against thirteen defendants.1 The Court has granted

plaintiff’s application for leave to proceed in forma pauperis (“IFP”). The Court must dismiss

an IFP complaint to the extent it is frivolous, fails to state a claim, or seeks relief against

immune defendants. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b).

                  Plaintiff asserts four claims. First, plaintiff alleges that he was denied due process

during a disciplinary hearing. Plaintiff asserts that he received inadequate notice of the charge,

that he was prevented from presenting his defense, that he was forced to involuntarily plead

guilty, and that he was sanctioned with nine days of top-lock. These allegations fail to state a

claim.       An inmate does not have a protected liberty interest in connection with prison

disciplinary proceedings unless the sanction “will inevitably affect the duration of his sentence”



         1
         Plaintiff names Michael Murphy, Derek Powell, Jeff LeVeque, Rosenbergh, Adas,
Christopher Diehl, Aaron Sanders, Pringle, Jeffrey Warder, two John Does, Hatfield, and
Liddell.
 Case 2:20-cv-11146-BAF-PTM ECF No. 7 filed 05/20/20                   PageID.44         Page 2 of 4



or the resulting restraint imposes an “atypical and significant hardship on the inmate in relation

to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 486-87 (1995).

Misconduct convictions that do not result in the loss of good time credits are not “atypical and

significant” deprivations and therefore do not implicate due process. See Ingram v. Jewell, 94

F. App’x 271, 273 (6th Cir. 2004); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003). The

alleged sanction here, nine days of top-lock, was insufficient to implicate a protected liberty

interest. The Court shall dismiss this claim.

               Second, plaintiff alleges interference with his legal mail. He states:

               I contacted the Center for Constitutional Rights via legal [sic] and
               on 2-21-20 a legal letter response by the above was received @ the
               Livingston County Jail for me and was denied by defendants as not
               meeting jail requirements for legal mail. Such does and did meet
               such requirements because it involves the challenging of
               conditions of confinement etc. The jail merely would not let it in
               because of where it was/is from and what it was/is in regards to. .
               . . Defendants who enforce[d] this illegal unconstitutional policy,
               procedure practice etc. are “Warder,” “Murphy,” “LeVeque,”
               “Adas,” Pringle & Rosenbergh.

Compl. at 17. While it is unclear whether the letter at issue was “legal” mail, prisoners have

the right to receive “non-legal” mail as well. As the Sixth Circuit has noted,

               [t]here is a well-established constitutional dimension to a
               prisoner’s right to receive mail. A prison regulation that impinges
               on a prisoner’s constitutional rights is valid only if it is reasonably
               related to legitimate penological interests. Decisions regarding
               policies deemed necessary to preserve internal order and maintain
               institutional security should generally be accorded wide-ranging
               deference.

Johnson v. Stewart, No. 08-1521, 2010 WL 8738105, at *2 (6th Cir. May 5, 2010) (internal

quotation marks and citations omitted). See also Sallier v. Brooks, 343 F.3d 868, 873 (6th Cir.

2003) (stating that “[a] prisoner’s right to receive mail is protected by the First Amendment, but

                                                 2
 Case 2:20-cv-11146-BAF-PTM ECF No. 7 filed 05/20/20                   PageID.45      Page 3 of 4



prison officials may impose restrictions that are reasonably related to security or other legitimate

penological objectives). As noted, plaintiff alleges that defendants refused to deliver to him a

piece of mail “because of where it was/is from and what it was/is in regards to.” This claim may

proceed.

               Third, plaintiff alleges that when he arrived at the Livingston County jail he was

kept in an intake cell for four days and “was denied . . . shower, soap, toothbrush & toothpaste.”

Compl. at 17. These allegations fail to state an Eighth Amendment claim. The Eighth

Amendment prohibits inmates from being “subjected to specific deprivations that are so serious

that they deny him the minimal civilized measure of life’s necessities.” Rhodes v. Chapman,

452 U.S. 337, 347 (1981).         The Sixth Circuit has held that allegations of temporary

inconveniences, such as those made by plaintiff here, are insufficient to state a claim. See

Powell v. Washington, 720 F. App’x 220, 228 (6th Cir. 2017); Dellis v. Corr. Corp. of Am., 257

F.3d 508, 511 (6th Cir. 2011). Plaintiff’s allegations do not assert that the conditions within the

intake cell, which he endured for four days, were objectively inhumane or subjected him to a

heightened risk of injury. The Court shall dismiss this claim.

               Fourth, plaintiff alleges that defendant Rosenbergh locked him in a “dry” cell

without access to water, toilet paper, or a functioning toilet, in retaliation for filing grievances.

Compl. at 20. These allegations suffice to state a First Amendment retaliation claim under

Thaddeus-X v. Blatter, 175 F.3d 378 (6th Cir. 1999). This claim may proceed against

Rosenbergh only.




                                                 3
 Case 2:20-cv-11146-BAF-PTM ECF No. 7 filed 05/20/20                              PageID.46        Page 4 of 4



                 For these reasons,



                 IT IS ORDERED that the complaint in this matter is dismissed except for (1) the

claim that defendants Warder, Murphy, LeVeque, Adas, Pringle, and Rosenbergh have

interfered with plaintiff’s mail, and (2) the claim that Rosenbergh retaliated against plaintiff for

filing grievances.



                 IT IS FURTHER ORDERED that the Clerk of Court terminate this matter as to

defendants Powell, Diehl, Sanders, both John Does, Hatfield, and Liddell.




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: May 20, 2020                                   Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on May 20, 2020.



 Michael DeAngelis #329863                             s/Johnetta M. Curry-Williams
 Livingston County Jail                                Case Manager
 150 Highlander Street
 Howell, MI 48843




                                                         4
